Exhibit 10.2

EXECUTION VERSION

AMENDMENT NO. 1 TO RECEIVABLES FINANCING AGREEMENT

AND

REAFFIRMATION OF PERFORMANCE GUARANTY

This AMENDMENT NO. 1 TO RECEIVABLES FINANCING AGREEMENT AND REAFFIRMATION OF
PERFORMANCE GUARANTY (this “Amendment”), dated as of July 16, 2019, is entered
into by and among OLIN FINANCE COMPANY, LLC (“Olin Finance”), as borrower under
the Receivables Financing Agreement (as defined below) (in such capacity,
together with its successors and permitted assigns in such capacity, the
“Borrower”), OLIN CORPORATION (“Olin”), as initial servicer under the
Receivables Financing Agreement (in such capacity, together with its successors
and permitted assigns in such capacity, the “Servicer”), PNC BANK, NATIONAL
ASSOCIATION (“PNC”), as administrative agent under the Receivables Financing
Agreement (in such capacity, together with its successors and permitted assigns
in such capacity, the “Administrative Agent”), as a committed lender under the
Receivables Financing Agreement (in such capacity, together with its successors
and permitted assigns in such capacity, a “Committed Lender”), and as group
agent for the PNC Group under the Receivables Financing Agreement (in such
capacity, together with its successors and permitted assigns in such capacity, a
“Group Agent”), and the various other Lenders and Group Agents from time to time
party to the Receivables Financing Agreement, and acknowledged and agreed to by
PNC CAPITAL MARKETS LLC, as structuring agent (in such capacity, together with
its successors and permitted assigns in such capacity, the “Structuring Agent”),
and is reaffirmed by, with respect to Section 11 hereof, Olin, as performance
guarantor (in such capacity, together with its successors and permitted assigns
in such capacity, the “Performance Guarantor”).

BACKGROUND

WHEREAS, the Borrower, the Servicer, the Persons from time to time party thereto
as Lenders and as Group Agents, the Administrative Agent, and, solely with
respect to Section 10.10 thereof, the Structuring Agent, entered into the
Receivables Financing Agreement as of December 20, 2016 (the “Original
Receivables Financing Agreement”; as amended, restated, supplemented or
otherwise modified through the date hereof, and as may be further amended,
restated, supplemented or otherwise modified from time to time, the “Receivables
Financing Agreement”);

WHEREAS, the Performance Guarantor entered into the Performance Guaranty as of
December 20, 2016 (as may be further amended, restated, supplemented or
otherwise modified from time to time, the “Performance Guaranty”) in favor of,
and as accepted by, the Administrative Agent; and

WHEREAS, the parties hereto wish to amend the Original Receivables Financing
Agreement pursuant to the terms and conditions set forth herein.

NOW, THEREFORE, in consideration of the foregoing and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto hereby agree as follows:

 

1



--------------------------------------------------------------------------------

SECTION 1.    Definitions. Capitalized terms used but not defined in this
Amendment shall have the meanings assigned to them in the Receivables Financing
Agreement.

SECTION 2.    Amendments to Original Receivables Financing Agreement. Effective
as of the date hereof and subject to the satisfaction of the conditions
precedent set forth in Section 4 hereof, the Original Receivables Financing
Agreement is hereby amended as follows:

(a)    Section 1.01 of the Original Receivables Financing Agreement is hereby
amended by adding the following definition of “Temporary Non-Reporting Period”
in its entirety in the applicable alphabetical order:

“Temporary Non-Reporting Period” shall mean, the period of time commencing on
July 16, 2019 and ending on the date of the first Loan after July 16, 2019.

(b)    The definition of “Facility Limit” set forth in Section 1.01 of the
Original Receivables Financing Agreement is hereby deleted and replaced in its
entirety with the following:

“Facility Limit” means $10,000,000 as reduced or increased from time to time
pursuant to Section 2.02(e) or 2.02(g), as applicable. References to the unused
portion of the Facility Limit shall mean, at any time of determination, an
amount equal to (x) the Facility Limit at such time, minus (y) the Aggregate
Capital.

(c)    The definition of “Minimum Funding Threshold” set forth in Section 1.01
of the Original Receivables Financing Agreement is hereby deleted and replaced
in its entirety with the following:

“Minimum Funding Threshold” means an amount equal to zero.

(d)    The definition of “Scheduled Termination Date” set forth in Section 1.01
of the Original Receivables Financing Agreement is hereby deleted and replaced
in its entirety with the following:

“Scheduled Termination Date” means July 15, 2022.

(e)    The first sentence of Section 2.02(g) of the Original Receivables
Financing Agreement is hereby amended by deleting such sentence in its entirety
and replacing it with the following:

(g)    Provided that no Event of Default or Unmatured Event of Default has
occurred and is continuing, with the prior written consent of the Administrative
Agent, each Group Agent and upon prior notice to the Lenders, the Borrower may
from time to time request an increase in the Commitment with respect to one or
more Lenders or cause additional Persons to become parties to this Agreement, as
lenders, at any time following the Closing Date and prior to the Termination
Date up to an aggregate amount of $300,000,000 in such Lenders’ Commitments and
the Commitments of all such additional Lenders; provided, that each request for
an increase and addition shall be in a minimum amount of $10,000,000.

 

2



--------------------------------------------------------------------------------

(f)    Section 5.02(d)(iv) of the Original Receivables Financing Agreement is
hereby amended by deleting the “.” at the end of such section and placing it in
its entirety with the phrase “; and”.

(g)    Section 5.02 of the Original Receivables Financing Agreement is hereby
amended by adding the following as a new Section 5.02(e) immediately following
the existing Section 5.02(d):

(e)    in the case of the first Loan requested after July 16, 2019, the Borrower
(or the Servicer on its behalf) shall have delivered to the Administrative Agent
and each Group Agent (i) an Information Package containing data applicable to
the period commencing on the as of date of the last delivered Information
Package and ending on the last day of the most recently completed Fiscal Month
and (b) the results of a current annual audit and/or field exam.

(h)    Section 7.01 of the Original Receivables Financing Agreement is hereby
amended by adding the following as a new Section 7.01(c)(viii) immediately
following the existing Section 7.01(c)(vii):

(viii)    Notwithstanding anything herein to the contrary, any financial
information, proxy statements or other material required to be delivered
pursuant to this Section 7.01(c) shall not be required during the Temporary
Non-Reporting Period.

(i)    Section 7.02 of the Original Receivables Financing Agreement is hereby
amended by adding the following as a new Section 7.02(a)(iv) immediately
following the existing Section 7.02(a)(iii):

(iv)    Notwithstanding anything herein to the contrary, any financial
information, proxy statements or other material required to be delivered
pursuant to this Section 7.02(a) shall not be required during the Temporary
Non-Reporting Period.

(j)    Schedule I to the Original Receivables Financing Agreement is hereby
deleted and replaced in its entirety with the schedule set forth in Exhibit A
attached hereto.

(k)    Schedule III to the Original Receivables Financing Agreement is hereby
deleted and replaced in its entirety with the schedule set forth in Exhibit B
attached hereto.

SECTION 3.    Representations, Warranties and Enforceability. Each of the
Borrower and the Servicer hereby represents and warrants to the Administrative
Agent, the Group Agents and the Lenders, as applicable, as of the date hereof
with respect to itself, as follows:

(a)    the representations and warranties of it contained in Section 6.01 and
Section 6.02, as applicable, of the Receivables Financing Agreement are true and
correct in all material respects (unless such representations and warranties
contain a materiality qualification, in which case, such representations and
warranties shall be true and correct as made) on and as of the date hereof as
though made on and as of such date unless such representations and warranties by
their terms refer to an earlier date, in which case they shall be true and
correct in all material respects (unless such representations and warranties
contain a materiality qualification, in which case such representations and
warranties shall be true and correct as made) on and as of such earlier date;

 

3



--------------------------------------------------------------------------------

(b)    no event has occurred and is continuing, or would result from this
Amendment, that constitutes an Event of Default or Unmatured Event of Default,
as set forth in Section 9.01 of the Receivables Financing Agreement; and

(c)    (i) the execution and delivery by it of this Amendment, and the
performance of its obligations under this Amendment and the Receivables
Financing Agreement, as amended hereby, are within its organizational powers and
have been duly authorized by all necessary action on its part and (ii) this
Amendment and the Receivables Financing Agreement, as amended hereby, are its
valid and legally binding obligations, enforceable in accordance with their
respective terms, subject, as to enforcement, to bankruptcy, insolvency,
reorganization and other laws of general applicability relating to or affecting
creditors’ rights and to general equity principles.

SECTION 4.    Conditions Precedent. The effectiveness of this Amendment is
subject to the satisfaction of all of the following conditions precedent:

(a)    The Administrative Agent shall have received a fully executed counterpart
of (i) this Amendment, (ii) the Amended and Restated Administration and
Amendment Fee Letter, dated as of the date hereof, by and among PNC, as the
Administrative Agent, and the Structuring Agent, and acknowledged and agreed to
by the Borrower, (iii) the Assignment, Acceptance and Assumption, dated as of
the date hereof, by and between PNC, as Assignee, and Wells Fargo Bank, National
Association, as Assignor, and as accepted by the Administrative Agent and the
Borrower, (iv) the Officer’s Certificate of the Borrower, dated as of the date
hereof, and (v) the Officer’s Certificate of the Servicer, dated as of the date
hereof (collectively, the “Amendment Documents”).

(b)    The Administrative Agent shall have received such documents and
certificates as the Administrative Agent shall have reasonably requested on or
prior to the date hereof.

(c)    PNC, as the Administrative Agent, as a Committed Lender and as the Group
Agent for the PNC Group, in each case, under the Receivables Financing
Agreement, as applicable, shall have received all fees and other amounts due and
payable to it under the Transaction Documents and in connection with the
Amendment Documents on or prior to the date hereof, including, to the extent
invoiced, payment or reimbursement of all fees and expenses (including
reasonable and documented out-of-pocket fees, charges and disbursements of
counsel) required to be paid or reimbursed on or prior to the date hereof. To
the extent such fees and other amounts have not yet been invoiced, the Borrower
agrees to remit payment to the applicable party promptly upon receipt of such
invoice.

(d)    No Event of Default or Unmatured Event of Default, as set forth in
Section 9.01 of the Receivables Financing Agreement, shall have occurred and be
continuing.

SECTION 5.    Amendment. The Borrower, the Servicer, the Administrative Agent,
the Group Agents, the Lenders, and, with respect to Section 11 hereof, the
Performance Guarantor, hereby agree that the provisions and effectiveness of
this Amendment shall apply to the Receivables Financing Agreement as of the date
hereof. Except as amended by this Amendment, the Receivables Financing Agreement
remains unchanged and in full force and effect. This Amendment is a Transaction
Document.

 

4



--------------------------------------------------------------------------------

SECTION 6.    Counterparts. This Amendment may be executed in any number of
counterparts, each of which when so executed shall be deemed to be an original
and all of which when taken together shall constitute one and the same
agreement. Delivery of an executed counterpart hereof by facsimile or other
electronic means shall be equally effective as delivery of an originally
executed counterpart.

SECTION 7.    Captions. The headings of the Sections of this Amendment are
provided solely for convenience of reference and shall not modify, define,
expand or limit any of the terms or provisions of this Amendment.

SECTION 8.    Successors and permitted assigns. The terms of this Amendment
shall be binding upon, and shall inure to the benefit of, the Borrower, the
Servicer, the Administrative Agent, the Group Agents, the Lenders, and, with
respect to Section 11 hereof, the Performance Guarantor and their respective
successors and permitted assigns.

SECTION 9.    Severability. Any provision of this Amendment which is prohibited
or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such prohibition or unenforceability without
invalidating the remaining provisions hereof, and any such prohibition or
unenforceability in any jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction.

SECTION 10.    Governing Law and Jurisdiction. The provisions of the Receivables
Financing Agreement with respect to governing law, jurisdiction, and agent for
service of process are incorporated in this Amendment by reference as if such
provisions were set forth herein.

SECTION 11.    Ratification of Performance Guarantee. After giving effect to the
Amendment Documents, all of the provisions of the Performance Guaranty shall
remain in full force and effect and the Performance Guarantor hereby ratifies
and affirms the Performance Guaranty and acknowledges that the Performance
Guaranty has continued and shall continue in full force and effect in accordance
with its terms.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

5



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Amendment by their
duly authorized officers as of the date first above written.

 

OLIN FINANCE COMPANY, LLC, as the Borrower By:   /s/ Teresa M. Vermillion Name:
  Teresa M. Vermillion Title:   Vice President & Treasurer OLIN CORPORATION, as
the Servicer By:   /s/ Teresa M. Vermillion Name:   Teresa M. Vermillion Title:
  Vice President & Treasurer

 

Amendment 1 to RFA (Olin)

S-1



--------------------------------------------------------------------------------

Acknowledged and reaffirmed by, with respect to Section 11 hereof, as of the
date first written above:

 

OLIN CORPORATION, as the Performance Guarantor By:   /s/ Teresa M. Vermillion
Name:   Teresa M. Vermillion Title:   Vice President & Treasurer

 

Amendment 1 to RFA (Olin)

S-2



--------------------------------------------------------------------------------

PNC BANK, NATIONAL ASSOCIATION, as the Administrative Agent By:   /s/ Nina
Austin Name:   Nina Austin Title:   Senior Vice President PNC BANK, NATIONAL
ASSOCIATION, as the Group Agent for the PNC Group By:   /s/ Nina Austin Name:  
Nina Austin Title:   Senior Vice President PNC BANK, NATIONAL ASSOCIATION, as a
Committed Lender By:   /s/ Nina Austin Name:   Nina Austin Title:   Senior Vice
President

 

Amendment 1 to RFA (Olin)

S-3



--------------------------------------------------------------------------------

Acknowledged and agreed to by, as of the date first written above:

 

PNC CAPITAL MARKETS LLC, as the Structuring Agent By:   /s/ Nina Austin Name:  
Nina Austin Title:   Managing Director

 

Amendment 1 to RFA (Olin)

S-4



--------------------------------------------------------------------------------

Exhibit A to Amendment 1 to RFA

SCHEDULE I

Commitments

PNC Group

 

Party

  

Capacity

   Maximum Commitment

PNC

   Committed Lender    $10,000,000

PNC

   Group Agent    N/A

 

Exh. A-1



--------------------------------------------------------------------------------

Exhibit B to Amendment 1 to RFA

SCHEDULE III

Notice Addresses

(A)    in the case of the Borrower, at the following address:

Olin Finance Company, LLC

190 Carondelet Plaza, Suite 1530

Clayton, MO 63105

Attention: Teresa M. Vermillion

Telephone: (314) 480-1443

Facsimile: (314) 480-1487

Email: TMVermillion@olin.com

(B)    in the case of the Servicer, at the following address:

Olin Corporation

190 Carondelet Plaza, Suite 1530

Clayton, MO 63105

Attention: Teresa M. Vermillion

Telephone: (314) 480-1443

Facsimile: (314) 480-1487

Email: TMVermillion@olin.com

(C)    in the case of PNC or the Administrative Agent, at the following address:

PNC Bank, National Association

Three PNC Plaza

225 Fifth Avenue

Pittsburgh, PA 15222

Attention: Robyn Reeher

Telephone: (412) 768-3090

Facsimile: (412) 762-9184

Email: robyn.reeher@pnc.com

(D)    in the case of any other Person, at the address for such Person specified
in the other Transaction Documents; in each case, or at such other address as
shall be designated by such Person in a written notice to the other parties to
this Agreement.

 

Exh. B-1